Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Japanese Patent Application No. JP2018-107010, filed on June 04, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: acquisition unit, determination unit, control unit and communication unit as in SPEC (page 6 “0010”) in claims 1-9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable in view of Yasuhiro. (JP2015074426A) in view of Yonemura et al (US 2021/0245759 A1).

Regarding claim 1, Yasuhiro discloses a vehicle control device which performs a control to change a lane of a host vehicle from a first lane to a second lane, comprising (see paragraph “0001” “a travel control device and a travel control method that support lane change of a host vehicle” and via paragraph “0002” “when trying to change lanes from the own lane to the adjacent lane”)
a first environment acquisition unit which acquires information on an operation of another vehicle traveling in the first lane and a road environment (see paragraph “0010” regarding getting information of another vehicle in the same own lane “The external world 
a second environment acquisition unit which acquires information on an operation of an adjacent vehicle traveling in the second lane and a road environment (see figure 3 and paragraphs “0017” “For example, using the external world recognition device 3 (camera, laser, radar, etc.) or communication device 4 (vehicle-to-vehicle communication, road-to-vehicle communication, etc.), the inter-vehicle relative value (inter-vehicle distance and relative speed with the vehicle) is acquired and adjacent In the lane, it is determined whether there is a preceding adjacent vehicle ahead of the vehicle itself and a subsequent adjacent vehicle behind the vehicle itself” and via “0024”  “when the host vehicle changes lanes from the own lane to the adjacent lane, the lane change of the preceding vehicle in the own lane The case where it estimates that the inter-vehicle distance required for the lane change of a self-vehicle runs short by this….” and “preceding adjacent vehicle "B2", subsequent adjacent vehicle "B3"”),
a lane changeable space determination unit which determines whether or not there is a space in which the host vehicle is allowed to change lanes in the second lane, based on the information on the road environment of the second lane acquired by the second environment acquisition unit (see figure 3 and paragraph “0004” regarding not being able to do a lane change when the changeable lane space of the adjacent lane is less than a predetermined distance “the inter-vehicle distance which is the target of the lane change of the own vehicle is shortened, and there is a problem that the own vehicle can not 
Yasuhiro teaches the threshold distance to do a lane change (see paragraphs “0026-0028”) but fails to explicitly disclose a lane change control unit which determines whether or not the other vehicle traveling in the first lane is allowed to change lanes, based on the operation of the other vehicle traveling in the first lane acquired by the first environment acquisition unit and the operation of the adjacent vehicle traveling in the second lane and wherein the lane change control unit performs a lane change control of the host vehicle, based on a determination of whether or not there is the space in which the host vehicle is allowed to change lanes in the second lane by the lane changeable space determination unit and a determination of whether or not the other vehicle is allowed to change lanes.
However Yonemura teaches a lane change control unit which determines whether or not the other vehicle traveling in the first lane is allowed to change lanes, based on the operation of the other vehicle traveling in the first lane acquired by the first environment acquisition unit and the operation of the adjacent vehicle traveling in the second lane (see figures 7&8 and paragraph “0092-0095” regarding a vehicle 44 [i.e. host vehicle] when it predict the platoon that is in the same lane [i.e. other vehicle] will change lanes in the second lane, the vehicle 44 will change lanes and also see if there a safe space to change lane with respect to the adjacent vehicle 46 and also to detect whether the other vehicles ahead of vehicle 44 will do a lane change when there is a safe distance 55 in order to safely change lanes “First, as shown in FIG. 7B, lane changing is instructed for the rearmost vehicle 44 so that the rearmost vehicle 44 changes its lane from the lane 62 to the lane 61” and “referring to FIG. 7C, the head vehicle 41 determines whether a lane changing space 55 exists. The lane changing space 55 is a front space of the rearmost vehicle 44 
wherein the lane change control unit performs a lane change control of the host vehicle, based on a determination of whether or not there is the space in which the host vehicle is allowed to change lanes in the second lane by the lane changeable space determination unit and a determination of whether or not the other vehicle is allowed to change lanes (see figures 7&8 and paragraph “0092-0095” regarding a vehicle 44 [i.e. host vehicle] when it predict the platoon that is in the same lane [i.e. other vehicle] will change lanes in the second lane, the vehicle 44 will change lanes and also see if there a safe space to change lane with respect to the adjacent vehicle 46 and also to detect whether the other vehicles ahead of vehicle 44 will do a lane change when there is a safe distance 55 in order to safely change lanes “First, as shown in FIG. 7B, lane changing is instructed for the rearmost vehicle 44 so that the rearmost vehicle 44 changes its lane from the lane 62 to the lane 61” and “referring to FIG. 7C, the head vehicle 41 determines whether a lane changing space 55 exists. The lane changing space 55 is a front space of the rearmost vehicle 44 and a space where the head vehicle 41 and the following vehicles 42 and 43 can move. The traveling of the rearmost vehicle 44 in the lane 61 prevents the unrelated vehicle 46, which is subsequent to the rearmost vehicle 44, from entering the lane changing space 55. Additionally, the traveling of the rearmost vehicle 44 while keeping a relative positional relationship with the following vehicle 43 ensures the lane changing space 55.”).



Regarding claim 10, Yasuhiro discloses A control method of performing control to change a lane of a host vehicle from a first lane to a second lane, comprising (see paragraph “0001” “a travel control device and a travel control method that support lane change of a host vehicle” and via paragraph “0002” “when trying to change lanes from the own lane to the adjacent lane”)
a step of acquiring information on an operation of another vehicle traveling in the first lane and a road environment (see paragraph “0004” regarding getting information of another vehicle in the same own lane “when the vehicle is trying to change lanes, if the other vehicle in the vehicle's own lane indicates the intention to change lanes before the vehicle, the adjacent vehicle affected by it will shift to give up space and be relative By changing the position of the vehicle, the inter-vehicle distance which is the target of the lane change of the own vehicle is shortened, and there is a problem that the own vehicle can not change the lane”),
a step of acquiring information on an operation of an adjacent vehicle traveling in the second lane and a road environment (see figure 3 and paragraph “0024” “when the host vehicle changes lanes from the own lane to the adjacent lane, the lane change of the preceding vehicle in the own lane The case where it estimates that the inter-vehicle distance required for the lane change of a self-vehicle runs short by this….” and “preceding adjacent vehicle "B2", subsequent adjacent vehicle "B3"”),

Yasuhiro teaches the threshold distance to do a lane change (see paragraphs “0026-0028”) but fails to explicitly disclose a step of determining whether or not the other vehicle traveling in the first lane is allowed to change lanes, based on the acquired operation of the other vehicle traveling in the first lane and the operation of the adjacent vehicle traveling in the second lane and a step of performing a lane change control of the host vehicle, based on a determination of whether or not there is the space in which the host vehicle is allowed to change lanes in the second lane and a determination of whether or not the other vehicle is allowed to change lanes.
However Yonemura teaches a step of determining whether or not the other vehicle traveling in the first lane is allowed to change lanes, based on the acquired operation of the other vehicle traveling in the first lane and the operation of the adjacent vehicle traveling in the second lane (see figures 7&8 and paragraph “0092-0095” regarding a vehicle 44 [i.e. host vehicle] when it predict the platoon that is in the same lane [i.e. other vehicle] will change lanes in the second lane, the vehicle 44 will change lanes and also see if there a safe space to change lane with respect to the adjacent vehicle 46 and also to detect whether the other vehicles ahead of vehicle 44 will do a lane change when there is a safe distance 
a step of performing a lane change control of the host vehicle, based on a determination of whether or not there is the space in which the host vehicle is allowed to change lanes in the second lane and a determination of whether or not the other vehicle is allowed to change lanes (see figures 7&8 and paragraph “0092-0095” regarding a vehicle 44 [i.e. host vehicle] when it predict the platoon that is in the same lane [i.e. other vehicle] will change lanes in the second lane, the vehicle 44 will change lanes and also see if there a safe space to change lane with respect to the adjacent vehicle 46 and also to detect whether the other vehicles ahead of vehicle 44 will do a lane change when there is a safe distance 55 in order to safely change lanes “First, as shown in FIG. 7B, lane changing is instructed for the rearmost vehicle 44 so that the rearmost vehicle 44 changes its lane from the lane 62 to the lane 61” and “referring to FIG. 7C, the head vehicle 41 determines whether a lane changing space 55 exists. The lane changing space 55 is a front space of the rearmost vehicle 44 and a space where the head vehicle 41 and the following vehicles 42 and 43 can move. The traveling of the rearmost vehicle 44 in the lane 61 prevents the unrelated vehicle 46, which is subsequent to the rearmost vehicle 44, from entering the lane changing space 55. Additionally, the traveling of the rearmost vehicle 44 while keeping a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Traveling control device and traveling control method of Yasuhiro to simply determines whether or not to execute lane change based on distance and space of the adjacent vehicle and based on the vehicle ahead will determine lane changing or not for smoothly changing the lane of a vehicle group during platooning (Yonemura paragraph “0092-0095”).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/H.M.A./           Examiner, Art Unit 3664     
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664